Motions for disclosure were intended in part to shorten court actions by subjecting certain kinds of evidence to the examination of one's opponents before trial. In this special defense certain damage is claimed, and by specific statement, paragraphs "5" and "6" of the special defense recite the names of those to whom goods were sold and of those with whom the defendant lost its good reputation. Surely the defendant can support those allegations and if it *Page 384 
has records or documents in its possession, an inspection of which will aid the plaintiff in meeting the defense without the loss of the time of the Court, as would be the case if the matter were brought to the plaintiff's attention for the first time on trial, I believe such an inspection should be granted.
After all, a substantial claim is made as a result of the paragraphs referred to, and in these busy times courts, counsel and parties cannot be subjected to the surprise which complicated records sometimes precipitate, and therefore it is my inclination to endeavor to avoid such a situation.
   Motion granted.